Citation Nr: 0603605	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1981, and also had prior and subsequent 
periods of active duty, as well as active duty for training 
(the dates of which have not been verified).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2003 rating decision of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), that granted service connection for bilateral 
hearing loss, rated noncompensable.  The veteran had 
requested a Travel Board hearing.  In correspondence dated in 
September 2004 he withdrew the request.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, an October 2003 letter generally outlined the veteran's 
and VA 's responsibilities in developing evidence.  An August 
2004 statement of the case (SOC) properly (See VAOPGCPREC 8-
2003) provided the veteran notice on the "downstream" issue 
of an increased initial rating.  It advised the veteran of 
the basis for the rating assigned, i.e., the criteria for 
rating hearing loss disability, and of what the evidence 
showed.  It also provided the text of the regulation 
implementing the VCAA, including (at p. 3) that the claimant 
is to be advised to submit any evidence in his possession 
pertinent to the claim.  The veteran has had ample 
opportunity to respond.  Notice is complete.

The RO arranged for an official audiological evaluation (with 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service personnel records show that he served 
as a pilot and flight instructor.  His service medical 
records note that he participated in hearing conservation 
programs.

In February 2001, the veteran underwent baseline audiometry 
at the San Diego Naval Hospital because of an inability to 
pass the standard hearing test required to serve as a pilot 
in service.  Puretone thresholds, in decibels, were, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
50
LEFT
10
5
20
45
50

The average puretone thresholds were 28 decibels for the 
right ear and 30 decibels for the left.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 100 percent in the left ear.  

On November 2003 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
55
60
LEFT
10
10
20
55
55

The average puretone threshold for the right ear was 37 
decibels; the average for the left ear was 35 decibels.  
Speech recognition ability was 100 percent correct for each 
ear.  The veteran reported to the examiner that he could not 
understand speech in noisy environments and often could not 
understand his wife when she spoke.  He also reported that as 
a result of his hearing loss disability he could not qualify 
for jobs as a private industry pilot, but he had not lost any 
time from work as a result of his disability.  The diagnosis 
was "mild to moderately severe sensorineural hearing loss at 
2k Hz and above in each ear."  

In his January 2004 notice of disagreement and his August 
2004 substantive appeal, the veteran questioned the testing 
methods and findings on November 2003 VA examination.  He 
claimed that the VA examiner did not use the same 
professional equipment as was used for audiograms in service, 
and that the VA examination was more subjective.  He asserted 
that his audiograms in service "recorded significant and 
detrimental hearing loss" and that he would not have been 
required to have a re-baseline hearing exam if he had 0 
percent hearing loss.  He also alleged that his hearing loss 
disability prevented him from being eligible for a private 
industry pilot position (but that he continued to work in a 
desk job).  

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

Official audiometry in November 2003 (the only audiometry 
during the appellate period that is in accordance with the 
regulatory requirements for rating hearing loss disability) 
revealed an average puretone threshold of 37 decibels in the 
right ear, and an average puretone threshold of 35 decibels 
in the left ear.  Speech discrimination was 100 percent in 
both ears.  Under Table VI, such hearing acuity constitutes 
Level I hearing in each ear and, under 38 C.F.R. § 4.85, 
Table VII, warrants a 0 percent rating under Code 6100.  An 
exceptional pattern of hearing (that would warrant rating the 
disability under the alternate criteria in Table VIA) is not 
shown.

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran alleges that hearing tests in service at the San 
Diego Naval Hospital were more objective and done with more 
professional equipment than his November 2003 VA audiometry.  
He states that examinations in service showed "significant 
and detrimental hearing loss" and that he would not have 
been required to have a re-baseline hearing exam if he had 0 
percent hearing loss at that time.  While the audiometry in 
service was not during the evaluation period (service 
connection was established as of July 2003), it is noteworthy 
that the February 2001 audiogram (the most recent complete 
audiometry in service) also showed that the veteran had Level 
I hearing (under Table VI) in each ear.  

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  He is a 
layperson, and not competent to establish the level of 
hearing disability by his own opinion.  As noted, the rating 
of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran alleges that his hearing loss disability 
prevents him from qualifying for a private industry pilot 
position, he also states that he has a desk job and is able 
to pursue gainful employment.  Thus, there is no objective 
evidence in the record of 'marked' interference with 
employment or frequent hospitalizations due to hearing loss, 
or other factors of like gravity which would suggest that 
referral for extraschedular consideration is indicated.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


